Per Curiam,
The finding of the court below that the defendant has encroached upon the lots belonging to the appellees has not been assigned as error, and they are, therefore, entitled to the order requiring the appellant to abate and remove from their property so much of the foundation or retaining walls as extend beyond the dividing or property line of the premises. The decree requiring the defendant to abate and remove all parts of its building protruding or projecting upon or overhanging the appellees’ premises, *466is but an enforcement of the agreement of March 28,1904, between the appellant and the appellees’ predecessors in title.
Decree affirmed at appellant’s costs.